Shirley Hale Mathis, as
                                                                Temporary Guardian of the
                                                               Estate of Carlos Y. Benavides,



                          Fourth Court of Appeals
                                San Antonio, Texas
                                     February 27, 2014

                                   No. 04-13-00186-CV

                                 Leticia R. BENAVIDES,
                                         Appellant

                                             v.

Shirley Hale MATHIS, as Temporary Guardian of the Estate of Carlos Y. Benavides, Jr., Carlos
 Y. Benavides III, Tomas Benavides and Ana B. Galo, as Co-Trustees of the Benavides Family
                                      Mineral Trust,
                                        Appellees

                 From the 406th Judicial District Court, Webb County, Texas
                           Trial Court No. 2012-CVQ-000427-D4
                        Honorable Oscar J Hale, Jr., Judge Presiding


                                      ORDER
       Appellant’s unopposed motion for extension of time to file motion for rehearing and
motion for en banc reconsideration is hereby GRANTED. Time is extended to March 27, 2014.




                                                  _________________________________________
                                                  Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of February, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court